
	
		II
		111th CONGRESS
		1st Session
		S. 2325
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself,
			 Mr. Kirk, and Mr. Graham) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To suspend temporarily the duty on loudspeakers not
		  mounted in their enclosures.
	
	
		1.Loudspeakers not mounted in
			 their enclosures
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Loudspeakers not mounted in their enclosures (provided for in
						subheading 8518.29.80), the foregoing which meet a performance standard of not
						more than 1.5 dB for the average level of 3 or more octave bands, when such
						loudspeakers are tested in a reverberant chamber according to Institute of
						Electronics and Engineers (IEEE) Standard 219–1975 and International
						Electrotechnical Commission (IEC) Standard 60268–5FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
